370 S.E.2d 229 (1988)
STATE of North Carolina
v.
Lester Lee BROWN.
No. 135P88.
Supreme Court of North Carolina.
June 2, 1988.
Lester Lee Brown, pro se.
Steven F. Bryant, Asst. Atty. Gen., Raleigh, for the State.

ORDER
Upon consideration of the petition filed by Defendant in this matter for a writ of certiorari to review the Superior Court, Forsyth County, the following order was *230 entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 2nd day of June 1988."